Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 5 and 10, the claim language fails to clearly and distinctly define the subject matter. First, the language is grammatically unclear with respect to “used to control and switch whether a third signal and a fourth signal to be in phase or out of phase.” Second, it is unclear what the third and fourth signals are or encompass and it is unclear what limitation is associated with “control” in distinction to “switch.”
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Mongin et al (9,518,554).
Mongin et al disclose an antenna system 300 including an input port 302, a fine-beam tuner comprising a power divider 310, a plurality of phase shifters 332-335, and a plurality of attenuators 336-339, a power combiner network 370, and radiation elements 396-399. According to one embodiment, referred to as the “180 degree combiner” embodiment, the phase shifts applied by the four phase shifters 332-335 are applied so that each pair of signals input to the first set of combiners 372, 373 of the power combiner network 370 are either substantially in phase with each other, or are substantially 180 degrees apart from each other (7:8+). The variable attenuators 336-339 may attenuate one of the relatively shifted signals produced by the phase shifters 332-335. The attenuation may be applied, for example, in order to compensate for inequalities in amplification, by amplifiers 352-355, of each phase shifted signal (7:46+). The power combining network 370 performs as a beamformer to produce an output RF signal at one of the output ports (8:22+). When the RF power combiner network receives amplified, phase shifted RF signals having the appropriate phase relationships, the RF power combiner network produces one output RF signal having a relatively high power level.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kroening (9,831,549) in view of either one of Jones et al (5,929,804) or Pleva et al (7,183,995).
Kroening discloses an antenna system comprising a plurality of antenna units 226, a Butler matrix 208 electrically coupled to the antenna units, and a fine-beam tuner in the form of at least one power divider/combiner 204/304/404 and phase shifters 206, electrically coupled to the Butler matrix 208. The phase shifters are configurable to be either 0° or 180° (2:62-67, 4:8-22, 4:65-5:11) and meet the scope of the claimed inverter. Each power divider/combiner is represented by a 3dB coupler which controls the amplitude level. The antenna system is operable with one (M=1) or more (M=2-m) beams using inputs 202.
Kroening differs from the claimed subject matter since the fine-beam tuner does not specify the use of level controllers for attenuating and/or amplifying signals.
It is well known to control both the amplitude and phase of signals being input into a Butler matrix in order to optimize beam forming as evidenced by each of Jones et al and Pleva et al.
For example, Jones et al disclose a beamforming antenna system, exemplified in FIG. 3 and its description, comprising a plurality of antenna units S1-S4 coupled to a beamforming unit FCN, exemplified as a Butler matrix, a signal input I, and a fine-beam tuner further comprising a beam divider SP, a plurality of attenuators At, and a plurality of input phase shifters Φi.  Optimum adjustment of the attenuation reduces the excitation amplitude error at the source elements (5:46+). The aim of optimization is to find a compromise between the directivity losses (phase related) and the amplification (amplitude related) losses. Pleva et al disclose a beamforming antenna system, exemplified in FIG. 2 and its description, comprising a plurality of antenna units 12 coupled to a beamformer 41, exemplified as a Butler matrix, a signal input 49, and a fine-beam tuner further comprising a beam divider 46 and a plurality of amplitude control elements 43a-43d which may be provided, for example, as an attenuator or as an amplifier. The amplitude control elements 43a-43d may be used to control the signal levels in individual beams emitted from each of the corresponding antenna element ports 42a 42d.
It would have been obvious to one having ordinary skill in the art to modify Kroening by combining prior art elements, e.g. adding the use of level controllers, according to known methods to yield predictable results, e.g. optimal beamforming, in light of the teachings of either one of Jones et al or Pleva et al, since both teach the conventionality of such for advantageous reasons and because such combining is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.
Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Eitan et al (20190081693). 
Eitan et al disclose an antenna apparatus comprising, in the transmission mode of FIG. 10 (exemplary reception mode is shown in FIG. 6), a plurality of antenna subunits 510(1)-510(n) coupled to respective phased array units 1010(1)-1010(n), and a fine-beam tuner 1030 comprising a beam divider 1050, a plurality of level controllers 1040(1)-1040(n) and a plurality of time delays 1038(1)-1038(n).  The time delays can be expressed as a phase shift for a given frequency wherein “a phase shifter provides simulated time delay that is frequency dependent” [0057]. The elements for providing phase shifts are encompassed “using any one of a variety of phase shifters known in the art . . . a phase shifter may include a plurality of selectable elements (e.g., capacitors, inductors, resistors, and/or inverters) and switches” [0105]. It is further noted that a delay element is encompassed by “selecting one or more of the delay lines corresponding to the desired time delay (i.e., by closing the switches corresponding to the selected one or more delay lines and opening the switches corresponding to the unselected delay lines)” [0104].
It is well known in the art that phase shifters can approximate the operation of the time delay blocks in limited bandwidths, that is, for a specified frequency of operation a time delay corresponds to a phase shift.  As such it would have been obvious to one having ordinary skill in the art to substitute a phase shifter for the time delay 1038, and since Eitan et al teach that the phase shifters are encompassed by inverters and switches, it would have been obvious to one having ordinary skill in the art to substitute a phase shifter for a respective time delay 1038 and since Eitan et al disclose a phase shifter comprising inverters and switches, the claimed subject matter is suggested.
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Mongin et al (9,518,554) or Eitan et al in view of Kroening et al
Each of Mongin et al and Eitan et al teach the subject matter substantially as claimed as previously set forth but do not show/specify the use of a Butler matrix as a beamformer.
It is noted that the power combining network 370 of Mongin et al is diagrammatically equivalent to a Butler matrix, though it is not specified as one (8:64+).
Kroening et al teach the conventionality of a Butler matrix as a power combining network having a structural arrangement of a plurality of combiners/hybrids and specified as a Butler matrix.
It would have been obvious to one having ordinary skill in the art to modify either the power combining network of Mongin et al or the beamforming network of Eitan et al with a conventional beamformer, such as a Butler matrix, since the conventionality of such is well known and shown by Kroening et al and since substitution of one known element for another to obtain predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al (KR101772206, KR20160179576) disclose an antenna apparatus comprising a plurality of antennas, a Butler matrix electronically coupled to the plurality of antennas, and a switching network using 180° ring hybrid couplers wherein the number of beams provided by the Butler matrix is enhanced by almost doubling the number of beams from N to 2N-1 beams.
Mailloux discloses the conventionality in an antenna system, exemplified in FIG. 3, using a Butler matrix as a beamformer for a plurality of antennas to control the signals at the input of the beamformer using a feed comprising a beam matrix 14 comprising dividers/combiners, a plurality of attenuators 25 and a plurality of phase shifters 26.
Harrison et al (5,689,272) disclose the conventionality of an antenna system, exemplified in FIG. 3, using a Butler matrix 96 for beamforming signals for antenna 40, to control the input to the Butler matrix by controlling the amplitude and phase 92/94.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646